                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

ALYSSA ISEMAN and POSITIVELY                    )
MEDIEVAL, LLC,                                  )        Case No. 3:19-cv-365
                                                )
       Plaintiffs,                              )        Judge Travis R. McDonough
                                                )
v.                                              )        Magistrate Judge Debra C. Poplin
                                                )
M. JACOB WERNER,                                )
                                                )
       Defendant.                               )


                                    CONSENT JUDGMENT


       This matter comes before the Court pursuant to the agreement of the parties that a

consent judgment should be entered against the defendant, M. Jacob Werner, in the amount of

Six Hundred Fifty Thousand Dollars ($650,000), plus interest and accrued attorneys’ fees for all

causes of action alleged in the Second Amended Complaint. It is therefore ORDERED,

ADJUDGED, and DECREED that:

       1.      Judgment is entered on behalf of Alyssa Iseman and Positively Medieval, LLC in

the amount of Six Hundred Fifty Thousand Dollars ($650,000), with interest at a rate of four

percent (4%) starting on January 1, 2019, and continuing to this date, for all causes of action

alleged in the Second Amended Complaint.

       2.      The Plaintiffs are awarded their attorneys’ fees and costs, which are reflected in

the sworn declaration of the Plaintiffs’ counsel attached hereto as Exhibit A.



                                              /s/ Travis R. McDonough
                                              TRAVIS R. MCDONOUGH
                                              UNITED STATES DISTRICT JUDGE
